 Case 2:20-cv-02779-CBM-GJS Document 45 Filed 03/22/21 Page 1 of 2 Page ID #:441




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

 Case No.       2:20-cv-02779-CBM-GJS                                                 Date   March 22, 2021
 Title          Ordonez v. Stanley, et al



 Present: The Honorable       GAIL J. STANDISH, U.S. MAGISTRATE JUDGE
                      E. Carson                                                       AT&T
                    Deputy Clerk                                        Court Reporter / Recorder

            Attorneys Present for Plaintiff(s):                    Attorneys Present for Defendant(s):
                 Donald Webster Cook                                              Donna M Dean
 Proceedings:              Pre-Discovery Motion Telephone Conference re
                              1. December 31, 2020 – Defendant’s request for a protective order
                                 preventing Plaintiff from deposing former CHP Commissioner
                                 Warren A. Stanley
                              2. The Parties’ March 10, 2021 email detailing a dispute regarding
                                 Plaintiff’s interrogatories nos. 13 & 14
                              3. Order


The case is called and appearances are stated for the record.

The Court confers with counsel regarding the December 31, 2020, email. For the reasons
recited on the record, the Court grants Defendant’s request for a protective order at this time but
does so without prejudice to Plaintiff seeking a deposition of Mr. Stanley at a later time.

With respect to the dispute outlined in the March 10, 2021 email – concerning service of trial
subpoenas on the individual defendants – the Court discusses practical service issues with the
parties. Plaintiff will serve trial subpoenas on the Defendants at their place of business or, if an
individual defendant agrees, through counsel. If Plaintiff has any difficulty with service,

                                                                                                   :   22

                                                               Initials of Preparer          efc

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                        Page 1 of 2
 Case 2:20-cv-02779-CBM-GJS Document 45 Filed 03/22/21 Page 2 of 2 Page ID #:442




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

 Case No.       2:20-cv-02779-CBM-GJS                                                Date   March 22, 2021
 Title          Ordonez v. Stanley, et al


Plaintiff is to confer with Counsel and inform the Court, which will then reconsider ordering
Defendants to disclose their home addresses to Plaintiff’s counsel pursuant to the protective
order so that Plaintiff can effect personal service. The Court noted on the record that it expects
the parties to cooperate on this issue.

IT IS SO ORDERED.




                                                                                                  :   22

                                                              Initials of Preparer          efc

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                        Page 2 of 2
